DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
 
Allowable Subject Matter
Claims 1-7, 9, 10, 12-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9, 10, 12-22 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, receiving, from an end user, a natural language query over a communication platform of a plurality of communication platforms; generating a multi-level query based at least in part on the natural language query using a first machine learned model for natural language processing (NLP) analysis; sending the multi-level query to a database, wherein the database comprises documents of different document types; receiving one or more documents from the database in response to the multi-level query; ranking the one or more documents using a second machine learned model for document ranking; modifying the one or more documents based at least in part on the communication platform over which the natural language query was received; sending, to an intermediate user different from the end user and in response to the natural language query received from the end user, an indication of the modified one or more documents based at least in part on the ranking; receiving, from the intermediate user, a selection of one or more of the modified one or more documents; sending, to the end user, a query response message in response to the natural language query over the communication platform, wherein the query response message comprises the selected one or more of the modified one or more documents and is based at least in part on the ranking; updating both the first machine learned model for NLP analysis and the second machine learned model for document ranking based at least in part on the selection by the intermediate user; and bypassing the intermediate user for subsequent query response messages based at least in part on the first machine learned model for NLP analysis satisfying a first accuracy threshold and the second machine learned model for document ranking satisfying a second accuracy threshold; as disclosed in independent claim 1.
For at least similar reasons, independent claims 14 and 18 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/18/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154